           Case 4:20-cr-00027-MFU Document 6 Filed 01/06/21 Page 1 of 1 Pageid#: 195
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Western District
                                             __________ DistrictofofVirginia
                                                                     __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     4:20-CR-00027
                     BRIAN DAVID HILL                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          The United States of America                                                                                 .


Date:          01/06/2021                                                               s/Jonathan P. Jones
                                                                                         Attorney’s signature


                                                                               Jonathan P. Jones, Bar No. 1011030
                                                                                     Printed name and bar number


                                                                             U.S. Attorney's Office - WDVA - Roanoke
                                                                                  310 First Street, SW, 9th Floor
                                                                                        Roanoke, VA 24011
                                                                                               Address

                                                                                   Jonathan.Jones2@usdoj.gov
                                                                                            E-mail address

                                                                                          (540) 857-2250
                                                                                          Telephone number

                                                                                          (540) 857-2614
                                                                                             FAX number
